Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are allowed.

Bühring (US 6,141,195) is believed to be the closest related prior art.  The references teaches a circuit to prevent backflow in current in Fig. 4.  The gate of the reverse current protection transistors are coupled to FETs which are coupled to the input and output terminals of the device.  However, the reference does not teach a backflow prevention control circuit including a first transistor as an enhancement type p-channel MOS transistor containing a source connected to the output terminal, a gate, and a drain, a first current source circuit containing a first end connected to each of the drain of the first transistor and the gate of the backflow prevention transistor, and a second end connected to a ground, a level shift circuit connected between the input terminal and the gate of the first transistor to apply a control voltage obtained by reducing the power supply voltage by a voltage drop to the gate of the first transistor, the backflow prevention transistor being controlled to be turned on and off in accordance with a drain voltage of the first transistor.

	Horsky (US 2009/0066403), Broulim (US 6,909,585), Negoro (US 7,719,242), and Endo (US 9,098,100) all teach Backflow prevention circuits with similarities to Applicant’s invention.  However, none of the references teach backflow prevention control circuit including a first transistor as an enhancement type p-channel MOS transistor containing a source connected to the output terminal, a gate, and a drain, a first current source circuit containing a first end connected to each of the drain of the first transistor and the gate of the backflow prevention transistor, and a second end connected to a ground, a level shift circuit connected between the 

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a backflow prevention circuit comprising all the features as recited in the claims and in combination with the backflow prevention control circuit including a first transistor as an enhancement type p-channel MOS transistor containing a source connected to the output terminal, a gate, and a drain, a first current source circuit containing a first end connected to each of the drain of the first transistor and the gate of the backflow prevention transistor, and a second end connected to a ground, a level shift circuit connected between the input terminal and the gate of the first transistor to apply a control voltage obtained by reducing the power supply voltage by a voltage drop to the gate of the first transistor, the backflow prevention transistor being controlled to be turned on and off in accordance with a drain voltage of the first transistor.

Claims 2-18 are allowable as they depend from claim 1, which is also allowable.

Claim 19 is allowable because the prior art of record does not teach or fairly suggest a power supply circuit comprising all the features as recited in the claims and in combination with the backflow prevention control circuit including a first transistor as an enhancement type p-channel MOS transistor containing a source connected to the output terminal, a gate, and a drain, a current circuit containing a first end connected to each of the drain of the first transistor and the gate of the backflow prevention transistor, and a second end connected to a around, a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Scott Bauer/Primary Examiner, Art Unit 2839